                                          Case 4:20-cv-00909-HSG Document 49 Filed 04/21/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAMERON DYESS,                                      Case No. 20-cv-00909-HSG
                                   8                    Plaintiff,                           ORDER DENYING MOTION FOR
                                                                                             SUMMARY JUDGMENT WITHOUT
                                   9             v.                                          PREJUDICE UNDER RULE 56(D)
                                  10     ESTATE OF JAJUAN LEE MORTON, et                     Re: Dkt. No. 39
                                         al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Defendant PA Solutions, Inc.’s motion for summary judgment,

                                  14   for which briefing is complete. Dkt. Nos. 39 (“Mot.”), 43 (“Opp.”), and 45 (“Reply”). In its

                                  15   opposition, Plaintiff requests under Federal Rule of Civil Procedure 56(d) that the Court deny

                                  16   Defendant’s motion as premature or defer considering it pending further discovery. Opp. at 1, 12.

                                  17   The Court finds this matter appropriate for disposition without oral argument and the matter is

                                  18   deemed submitted. See Civil L.R. 7-1(b). The Court DENIES the motion for summary judgment

                                  19   without prejudice under Rule 56(d)(1).

                                  20     I.   BACKGROUND
                                  21          This action arises from a collision that occurred on December 3, 2017, in which Plaintiff

                                  22   Cameron Dyess was in the vehicle driven by his cousin, Jujuan Morton. On December 2, 2017,

                                  23   Plaintiff and Morton attended a wedding. Dkt. No. 39-1, Ex. B (Plaintiff’s Deposition) at 71:12-

                                  24   16. Following the wedding, they went to City Nights Club in San Francisco and left the club

                                  25   sometime before 2:00 a.m. Id. at 70:20-24, 82:11-21. They subsequently attended an event in

                                  26   Oakland similar to “First Friday of Oakland.” Id. at 89: 14-20, 91:23-24. Following the event in

                                  27   Oakland, the next thing Plaintiff recalls is “[w]aking up from a coma.” Id. at 92:3-6. Morton died

                                  28   from the collision, and Plaintiff survived, but sustained various injuries. Plaintiff alleges that PA
                                          Case 4:20-cv-00909-HSG Document 49 Filed 04/21/21 Page 2 of 5




                                   1   Solutions “is vicariously liable for the negligent acts and/or omissions of its agents and employees,

                                   2   including Mr. Morton, under the doctrine of respondeat superior.” Dkt. No.1-2 at 20.

                                   3          At the time of the incident, PA Solutions employed Morton as a robot programmer. Dkt.

                                   4   No. 39-2 Declaration of Keith Philliben (“Philliben Decl.”) ¶ 4. PA Solutions is a “Michigan-

                                   5   based company that provides automation engineering solutions to the automotive industry.” Id. at

                                   6   ¶ 3. “Tesla approved PA Solutions to provide personnel on an agreed upon service rates for the

                                   7   Tesla Project.” Id. at ¶ 4. In 2017, Morton began working as a robot programmer on the Tesla

                                   8   Project in California. Id. at ¶ 8. During his stay in California, Morton drove a Dodge Charger that

                                   9   was a rental vehicle from Enterprise Rent-A-Car. Id. at ¶ 6.

                                  10          Plaintiff seeks additional discovery regarding key facts raised in PA Solutions’ motion.

                                  11   PA Solutions contends that the account manager, Keith Philliben, emailed Morton on November

                                  12   29, 2017, notifying him that “PA Solutions needed to book him a flight home for either Friday,
Northern District of California
 United States District Court




                                  13   December 1, 2017, or Saturday, December 2, 2017.” Id. at ¶ 9. Philliben states that he approved

                                  14   Morton’s request to postpone the flight until Sunday, but informed him that “Friday and Saturday

                                  15   were considered ‘personal time’ ” and that Morton was “not to perform any further work in

                                  16   California after Thursday, November 30, 2017.” Id. Among other purported discrepancies,

                                  17   Plaintiff contends that documents reveal that discussions about extending Morton’s stay were

                                  18   ongoing and that PA Solutions “may have directly benefitted from extending [Morton’s] stay in

                                  19   California past the date of the incident so that they could secure new contracts for [Morton’s] work

                                  20   on the Tesla project.” Dkt. No. 42-8 Declaration of Clifford D. Neubauer (“Neubauer Decl.”) ¶ 9.

                                  21   Plaintiff also notes that PA Solutions “has yet to produce any evidence of a ticketed flight for

                                  22   [Morton] on or after December 3, 2017.” Id.

                                  23    II.   DISCUSSION
                                  24          Defendant contends that it cannot be held vicariously liable for Morton’s conduct at the

                                  25   time of the vehicle collision because Morton was not acting in the scope of his employment. Mot.

                                  26   at 7. Counsel for Plaintiff details in the opposition and his accompanying declaration several

                                  27   examples of outstanding issues that it claims are necessary to adequately respond to the motion for

                                  28   summary judgment. See Opp. at 9-12; Neubauer Decl. ¶¶ 8-19.
                                                                                         2
                                          Case 4:20-cv-00909-HSG Document 49 Filed 04/21/21 Page 3 of 5




                                   1          At summary judgment, where “a nonmovant shows by affidavit or declaration that, for

                                   2   specified reasons, it cannot present facts essential to justify its opposition,” a court may “defer

                                   3   considering the motion or deny it.” Fed. R. Civ. P. 56(d)(1). A party seeking relief under Rule

                                   4   56(d) must show “(1) that they have set forth in affidavit form the specific facts that they hope to

                                   5   elicit from further discovery, (2) that the facts sought exist, and (3) that these sought-after facts are

                                   6   essential to resist the summary judgment motion.” State of Cal., on Behalf of Cal. Dept. of Toxic

                                   7   Substances Control v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998). Plaintiff must have also

                                   8   diligently pursued the requested discovery. See Conkle v. Jeong, 73 F.3d 909, 914 (9th Cir. 1995).

                                   9          On May 13, 2020, the Court issued a scheduling order setting the case for jury trial on July

                                  10   6, 2021, with the close of fact discovery on April 9, 2021. Dkt. No. 27. Around December, 2020,

                                  11   “counsel for PA Solutions initiated meet and confer discussions concerning their desire to

                                  12   continue trial dates and discovery-related deadlines in this matter.” Neubauer Decl. ¶ 6. On
Northern District of California
 United States District Court




                                  13   January 7, 2021, the parties filed a joint stipulated request to continue the case deadlines due to

                                  14   asserted delays in discovery. Dkt. No. 37. The parties stipulated that “the delay in discovery at

                                  15   the time was due to events beyond the parties’ control and which, despite their best efforts, could

                                  16   not be rectified.” Id. at 2. On January 8, 2021, the Court granted the stipulation to change the

                                  17   case deadlines, including continuing the close of fact discovery to August 2, 2021. Dkt. No. 38.

                                  18          Less than two weeks later, on January 19, 2021, PA Solutions filed its motion for summary

                                  19   judgment, requiring Plaintiff to respond by February 2, 2021. Prior to the filing of the present

                                  20   motion, the parties engaged in some discovery. On June 15, 2020, the parties exchanged initial

                                  21   disclosures. Neubauer Decl. ¶ 3. On August 21, 2020, Plaintiff served responses to PA Solutions’

                                  22   first set of interrogatories and request to identify and produce tangible things, and subsequently

                                  23   served supplemental responses on September 4, 2020. Id. On December 22, 2020, PA Solutions

                                  24   served its responses to Plaintiffs similar requests, and subsequently served its responsive non-

                                  25   confidential documents on the same day it filed its motion for summary judgment. Id.

                                  26          As of the time Plaintiff filed its opposition, it had raised various outstanding discovery

                                  27

                                  28
                                                                                          3
                                           Case 4:20-cv-00909-HSG Document 49 Filed 04/21/21 Page 4 of 5




                                   1   issues. 1 On January 29, 2021, Plaintiff issued a subpoena duces tecum to Enterprise-Rent-A-Car.

                                   2   Id. at ¶ 5. Following a meet and confer on January 29, 2021, the parties agreed on three dates in

                                   3   mid-March for depositions of several PA Solutions witnesses, and Plaintiff later served notices of

                                   4   depositions for PA Solutions’ Person Most Knowledgeable and four current and/or former

                                   5   employees. Id. On February 2, 2021, Plaintiff issued a subpoena duces tecum to Sprint, Morton’s

                                   6   cellular phone service provider to obtain Morton’s phone and text message records from

                                   7   November 19, 2017 to December 3, 2017. Id.

                                   8          Plaintiff anticipates the additional discovery will show that (1) PA Solutions “directly

                                   9   benefitted from providing its employees unfettered access to and use of rental vehicles whereby

                                  10   the company would provide insurance coverage,” (2) PA Solutions “placed nearly no restrictions

                                  11   on where and when its employees could use these rental vehicles,” (3) PA Solutions “planned to

                                  12   directly benefit from extending [Morton’s] hotel and rental vehicle,” (4) Morton “may have
Northern District of California
 United States District Court




                                  13   engaged in efforts to extend his contract during the final days of his life, contradicting PA

                                  14   Solutions’ evidence that these days were merely ‘personal time,’ ” and (5) PA Solutions “never

                                  15   booked a flight home for [Morton] and remained involved in their attempts to extend his stay.”

                                  16   Neubauer Decl. ¶¶ 10-13. Plaintiff contends that this discovery is necessary to “properly respond

                                  17   to and defend PA Solutions’ motion for summary judgment.” Id. at ¶ 18. PA Solutions opposes

                                  18   the relief requested, but in the alternative asks the Court to “issue a limited continuance” because

                                  19   the time between the filing of Plaintiff’s opposition and the hearing set for April 22, 2021

                                  20   constitutes “sufficient time to conduct all the discovery Plaintiff identifies.” Reply at 6.

                                  21          The Court finds that Plaintiff has adequately detailed the reasons it was unable to present

                                  22   evidence to properly address the claims raised in the present motion in its opposition.

                                  23   Additionally, the discovery sought is relevant to Plaintiff’s ability to raise a genuine issue of

                                  24   material fact as to whether Morton was acting in the scope of his employment. The Court also

                                  25   finds that Plaintiff has diligently pursued discovery in light of the discovery efforts described in

                                  26   the opposition and the parties’ joint stipulation requesting a change of case deadlines, filed only

                                  27
                                       1
                                  28    Defense counsel did not agree to an extension of time for Plaintiff to file its opposition.
                                       Neubauer Decl. ¶ 20.
                                                                                       4
                                          Case 4:20-cv-00909-HSG Document 49 Filed 04/21/21 Page 5 of 5




                                   1   two weeks prior to PA Solutions’ motion for summary judgment, based on supposed discovery

                                   2   delays beyond the parties’ control. See United States v. Real Prop. & Improvements Located at

                                   3   2366 San Pablo Ave., Berkeley, California, No. 13-CV-02027-JST, 2014 WL 3704041, at *3

                                   4   (N.D. Cal. July 24, 2014) (noting the court “would be spinning its wheels by considering a

                                   5   [premature] summary judgment motion when the parties have not had time to develop an adequate

                                   6   factual record,” where the court “recently extended all case deadlines, including discovery

                                   7   deadlines”). And importantly, Plaintiff seeks information that was “the subject of outstanding

                                   8   discovery requests” at the time it was required to file its opposition. See Burlington N. Santa Fe

                                   9   R. Co. v. Assiniboine & Sioux Tribes of Fort Peck Rsrv., 323 F.3d 767, 775 (9th Cir. 2003) (noting

                                  10   that “summary denial of [leave under Rule 56(d)] is especially inappropriate where . . . the

                                  11   material sought is also the subject of outstanding discovery requests”) (citation omitted).

                                  12          It was a poor use of the Court’s and the parties’ time and resources for Defendant to seek
Northern District of California
 United States District Court




                                  13   and obtain a months-long discovery extension, then turn around and nearly immediately file a

                                  14   summary judgment motion that predictably generated Plaintiff’s Rule 56(d) request. That said, the

                                  15   Court is of the view that Plaintiff clearly faces an extreme uphill battle given the undisputed or

                                  16   undisputable facts in the record already presented. In the interests of fairness and efficiency, and

                                  17   to ensure that a full record is made, the Court in its discretion DENIES the motion for summary

                                  18   judgment under Rule 56(d)(1), but without prejudice to renewal once discovery is complete.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 4/21/2021

                                  21                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         5
